Lord, J.
An intent to give is not a gift; nor is an executory agreement or promise without consideration a gift. We have nothing to do with the propriety or impropriety of the defendant’s action in reference to the request to appropriate money to the benefit of the plaintiff. It is to be presumed, in this as in all cases where nothing to the contrary appears, that every person acts properly and reasonably; and there would be danger of doing injustice if the court should undertake to decide whether conduct, not involved in the issue to be decided, should be re" garded judicious or not. Whatever motives were actuating or purposes were governing the deceased, Minerva H. Gerry, this is certain, she never gave the plaintiff the one hundred dollars which she sues for, either to her own use or to that of airy other *352person. And there is no evidence in the case which tends to establish the right of the plaintiff otherwise than by an absolute and perfected gift in the lifetime of Minerva; and it is so clear that no such gift was thus perfected, that it is difficult to understand upon what ground it is claimed.

Judgment on the verdict.